DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Cross Reference to Related Applications
2.	The present Application for Patent is a Divisional of U.S. Patent Application No. 16/191,748 by LEE et al., entitled "SEARCH SPACE SET HASHING UNDER CHANNEL ESTIMATION CAPABILITY" filed on 11/15/2018, which claims the benefit of U.S. Provisional Patent Application No. 62/5 87,976 by LEE, et at., entitled "SEARCH SPACE SET HASHING UNDER CHANNEL ESTIMATION CAPABILITY," filed on 11/17/2017, assigned to the assignee, and expressly incorporated by reference.

      Claims status
3.	This office action is a response to an application filed on 09/22/2020 in which claims 1-28 are pending for examination.

         Drawings
4.	The Examiner contends that the drawings submitted on 09/22/2020 are acceptable for examination proceedings.



Information Disclosure Statement
5.	The Examiner has considered the reference(s) listed on the Information Disclosure Statements submitted on 09/22/2020.

Terminal Disclaimer 
6.	The terminal disclaimer filed on 02/15/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on Application Number 16/191,748 have been reviewed and are accepted. The terminal disclaimer has been recorded.

35 USC § 112 (f) Claim Limitations Analysis
7.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

CLAIM INTERPRETATION

8.	Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function. 

Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke § 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke § 112(f) except as otherwise indicated in an Office action. 
9.	Claims 27 has been analyzed under 35 U.S.C. 112, sixth paragraph. 
Regarding claim 27, the limitations that recite(s) “means for identifying…”, “means for selecting…….”, “means for determining….” and “means for receiving….” are being treated in accordance with 112(f) because the functions of “identifying”, “selecting”, “determining” and “receiving” are modified by the term “means” which is a word that serves as a generic placeholder for structure that performs the recited functions.
Regarding the above claim limitations, the corresponding structures can be found on Specification- Figs. 4-11, paragraphs [0024]-[0029], [0115]-[0137], [0141]-[0147], [0157]-[0162], [0193]-[0195] (apparatus may include a processor, memory in electronic communication with the processor, and instructions stored in the memory), algorithms disclosed in Figs. 4-11, that can be used to configure a general-purpose processor to become a special-purpose computer corresponding to the claimed subject matter.
If Applicant wishes to provide further explanation or dispute the Examiner's interpretation of the corresponding structure, Applicant must identify the corresponding structure with reference 
If the Applicant does not intend to have the claimed limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, Applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance with 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Interview Regarding Double Patenting
10.	Claims 1-28 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10,812,295 B2.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims in the present application and the U.S. Patent No. 10,812,295 B2 are both directed to wireless communication, and more specifically to search space set hashing under channel estimation capability. (please see below the mapping of claims; the table below shows only example of claim 1 is anticipated by claim 1 of Patent No. US 10,812,295 B2)




Instant Application No. 17/028, 343 (limitations)
Patent No. US 10,812,295 B2 (limitations)
Claim
1















































3identifying a candidate set of decoding candidates to which control 4information is configured to be mapped, each decoding candidate comprising one or more 5control channel elements (CCEs); 
6selecting, from the candidate set of decoding candidates, an actual set of 7decoding candidates on which the UE is configured to decode the control information, the 8selecting comprising evaluating decoding candidates by: 9identifying a decoding candidate of the candidate set to be evaluated; 10identifying a number of CCEs in the decoding candidate being 11evaluated; 12determining an evaluation number of CCEs by adding the number of 13CCEs in the decoding candidate being evaluated to a number of CCEs already 14included within the actual set; 15comparing the evaluation number of CCEs to a threshold; and 
16determining whether to add the decoding candidate being evaluated to 17the actual set of decoding candidates based at least in part on the comparing; and 


selecting, from the candidate set of decoding candidates, an actual set of decoding candidates to which the control information is to actually be mapped, the selecting comprising evaluating decoding candidates by: identifying a decoding candidate of the candidate set to be evaluated; 
identifying a number of CCEs in the decoding candidate being evaluated; 
determining an evaluation number of CCEs by adding the number of CCEs in the decoding candidate being evaluated to a number of CCEs already included within the actual set; comparing the evaluation number of CCEs to a threshold; and determining whether to 
mapping the control information into the actual set of decoding candidates; and transmitting the control information within a search space comprising the actual set of decoding candidates.
















































	     Statement of Substance of Interview 
11.	Examiner contacted the Applicant and indicated that there is a non-statutory double patenting with the U.S. Patent No. 10,812,295 B2 as noted above and further discussed the allowable subject matter related with claims 1, 14, 27 and 28. To expedite the patent prosecution, Examiner requested the Applicant to file a terminal disclaimer to overcome the non-statutory double patenting rejection of claims 1-28. Applicant’s representative agreed to file the terminal disclaimer and to amend claims 1, 14, 27 and 28 in order to more clearly comply with the written description requirement and to more particularly point out and distinctly claim the subject matter regarded as the invention. Therefore, claims 1-28  are be allowable with the examiner’s amendment.


    Examiner’s Amendment
12. 	An examiner's amendment to the record appears below. Should the changes and/oradditions be unacceptable to applicant, an amendment may be filed as provided by 37 CFRThomas D. Anderson during the examiner-initiated interview conducted on 02/15/2022.
13. The application has been amended as follows:
1.(Currently Amended) A method for wireless communication at a user equipment (UE), comprising:
identifying a candidate set of decoding candidates to which control information is configured to be mapped, each decoding candidate comprising one or more control channel elements (CCEs);
selecting, from the candidate set of decoding candidates, an actual set of decoding candidates on which the UE is configured to decode the control information, the selecting comprising evaluating decoding candidates by:
identifying a decoding candidate of the candidate set to be evaluated;
identifying a number of CCEs in the decoding candidate being evaluated;
determining an evaluation number of CCEs by adding the number of CCEs in the decoding candidate being evaluated to a number of CCEs already included within the actual set; 

determining whether to add the decoding candidate being evaluated to the actual set of decoding candidates based at least in part on the evaluation number of CCEs and a threshold 


14.(Currently Amended)  An apparatus for wireless communication, comprising:	a processor;	memory coupled with the processor; and	instructions stored in the memory and executable by the processor to cause the apparatus to:
identify a candidate set of decoding candidates to which control information is configured to be mapped, each decoding candidate comprising one or more control channel elements (CCEs);
select, from the candidate set of decoding candidates, an actual set of decoding candidates on which the UE is configured to decode the control information, selection being based on an evaluation of decoding candidates, the instructions executable by the processor to cause the apparatus to select the actual set of decoding candidates including instructions executable by the processor to:
identify a decoding candidate of the candidate set to be evaluated;
identify a number of CCEs in the decoding candidate being evaluated;
determine an evaluation number of CCEs by adding the number of CCEs in the decoding candidate being evaluated to a number of CCEs already included within the actual set; 

the evaluation number of CCEs and a threshold the comparison; and
receive the control information within a search space comprising the actual set of decoding candidates, wherein the control information is decoded based at least in part on the actual set of decoding candidates.


27. (Currently Amended) An apparatus for wireless communication at a user equipment (UE), comprising:
means for identifying a candidate set of decoding candidates to which control information is configured to be mapped, each decoding candidate comprising one or more control channel elements (CCEs);
means for selecting, from the candidate set of decoding candidates, an actual set of decoding candidates on which the UE is configured to decode the control information, the means for selecting including an evaluation of decoding candidates through use of:
means for identifying a decoding candidate of the candidate set to be evaluated;
means for identifying a number of CCEs in the decoding candidate being evaluated;
means for determining an evaluation number of CCEs by adding the number of CCEs in the decoding candidate being evaluated to a number of CCEs already included within the actual set;

the evaluation number of CCEs and a threshold 
means for receiving the control information within a search space comprising the actual set of decoding candidates, wherein the control information is decoded based at least in part on the actual set of decoding candidates.


28. (Currently Amended) A non-transitory computer-readable medium storing code for wireless communications at a user equipment (UE), the code comprising instructions executable by a processor to:
identify a candidate set of decoding candidates to which control information is configured to be mapped, each decoding candidate comprising one or more control channel elements (CCEs);
select, from the candidate set of decoding candidates, an actual set of decoding candidates on which the UE is configured to decode the control information, selection being based on an evaluation of decoding candidates, the instructions executable by the processor to select the actual set of decoding candidates including instructions executable by the processor to:
identify a decoding candidate of the candidate set to be evaluated;
identify a number of CCEs in the decoding candidate being evaluated;
determine an evaluation number of CCEs by adding the number of CCEs in the decoding candidate being evaluated to a number of CCEs already included within the actual set;

the evaluation number of CCEs and a threshold 
receive the control information within a search space comprising the actual set of decoding candidates, wherein the control information is decoded based at least in part on the actual set of decoding candidates.


                                                  Allowable Subject Matter
14.	Claims 1-28 are allowed. The following is an Examiner's statement of reasons for allowance: all the claims are considered allowable since no prior art reference alone or combination of prior art references disclose or suggest the combination of limitations specified in the independent claims including:
“determining an evaluation number of control channel elements (CCEs) by adding the number of CCEs in the decoding candidate being evaluated to a number of CCEs already included within the actual set and determining whether to add the decoding candidate being evaluated to the actual set of decoding candidates based at least in part on the evaluation number of CCEs and a threshold” in combination with other claim limitations as specified in claims 1, 14, 27 and 28.
Note that the first closest prior art REN (US 2013/0201923 A1), hereinafter “Ren’923”  teaches: identifying a decoding candidate of the candidate set to be evaluated (Figs. 4, 5, paragraphs [0010], [0036], [0037]; allocation of physical downlink control channel (PDCCH) for the scheduling entity and the allocation states of the control channel elements (CCEs) are changed).
Note that the second closest prior art REN et al. (US 2017/0006584 A1), hereinafter “Ren’584”  teaches: identifying a number of CCEs in the decoding candidate being evaluated 
The prior arts cited above disclose the claimed limitations in part, however, these combined functional limitations as recited are not anticipated or made obvious by prior art of record taken singularly or in combination. Rather, the second closest prior art “Ren’923” teaches determining an evaluation number of CCEs by adding the number of CCEs in the decoding candidate being evaluated to a number of CCEs (paragraphs [0079], [0083], [0177]; determining the size of the UE-specific search space (recorded as Sum), and the UE-specific search space is successive Sum CCEs from the beginning position)). Thus, the prior art of record does not reasonably teach, suggest or render obvious the claimed limitations as detailed on their entirety in conjunction with other limitations recited in the independent claims. 
Any comments considered necessary by applicant must be submitted no later than thepayment of the issue fee and, to avoid processing delays, should preferably accompany the issuefee. Such submissions should be clearly labeled "Comments on Statement of Reasons forAllowance." 




Citations of Pertinent Prior Art 
15.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
• Seo et al. (US 11,206,117 B2) entitled: "Method For Transmitting Or Receiving Signal In Wireless Communication System And Device Therefor" 
• Wu et al. (US 9,294,255 B2) entitled: "Method Of Handling Enhanced Physical Downlink Control Channel And Related Communication Device"
• Frederiksen et al. (US 9,271,266  B2) entitled: "Searching For Control Channels In A Wireless Network"
• Nukala at al. (US 9,031,033 B2) entitled: "Wireless Radio Access Network Control Channel Capacity Management"
• Seo (US 10,448,389 B1) entitled: "Method For Transmitting Or Receiving Signal In Wireless Communication System And Device For Performing The Method"
• Matsumoto (US 9,281,920 B2) entitled: "Mobile Station And Control Information Decoding Method"
• Nishio at al. (US 9,019,982 B2) entitled: "Wireless Communication Base Station Device, Wireless Communication Terminal Device And CCE Allocation"


Conclusion
16.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SITHU KO whose telephone number is 571-272-8647.  The examiner can normally be reached on Mon-Friday 8:30am-5:00pmEST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SITHU KO/            Primary Examiner, Art Unit 2414